Third District Court of Appeal
                               State of Florida

                      Opinion filed November 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1897
                      Lower Tribunal No. F00-10701
                          ________________


                           Domonique Smith,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Thomas J. Rebull, Judge.

     Domonique Smith, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, LINDSEY and GORDO, JJ.

     PER CURIAM.
      Affirmed. State v. Hackley, 95 So. 3d 92, 94 (Fla. 2012) (“The plain

language of the burglary, assault, and PRR statutes leads us to conclude

that burglary of a conveyance with an assault is a qualifying PRR offense.

Because burglary of a conveyance with an assault is a felony that

necessarily involves the ‘threat by word or act to do violence to the person

of another,’ it falls within subsection (o) of the PRR statute, which covers

‘[a]ny felony that involves the use or threat of physical force or violence

against an individual.’” (quoting section 775.082(9)(a)1(o), Fla. Stat.

(2006))).




                                     2